Gurit

Quevedo, a 2 de octubre de 2020

Cerix® Corp, (Cerix Wood Specialists)
1100 South Miami Ave flor 23, Unit #2306
Miami Fl, 33130 USA

EIN Number XX-XXXXXXX

Cerix® Corp
2349 Lake Debra Dr. Apto 627
Orlando, Fl 32832 USA

A la atencion de D. Ralbin Duarte:

Por medio de la presente, GURIT BALSAFLEX, CIA LTDA (en adelante “Gurit”) se
pone en contacto con Vd. en relacién al acuerdo comercial suscrito el 21 de enero de
2020 con la sociedad Cerix® Corp, (Cerix Wood Specialists) (en adelante “Supplier”),
bajo el objeto de compra/venta de bloques encolados de madera de balsa segun
especificaciones de contrato.

El motivo de Ja presente comunicacidn se debe al incumplimiento reiterado, y por
mas de 30 dias, de entrega de los volumenes pactados por parte del Supplier, hecho
que lleva a Gurit a declarar la rescision del contrato y de sus obligaciones adquiridas,
seguin establecido en la clausula 8.3 a) del mismo. En base a la misma clausula se
solicita el reintegro total del monto adeudado de CIENTO SESENTA Y NUEVE MIL
CIENTO CUARENTA Y UN CON 43/100 DOLARES DE LOS ESTADOS UNIDOS DE
NORTE AMERICA (USD 169.141,43) segun consta en balance de asientos contables
a la fecha.

Este monto se liquidara antes del 15 de octubre de 2020 mediante transferencia
bancaria a la cuenta de Gurit; de la que el Supplier remitira copia del Swift realizado
a Gurit para facilitar su seguimiento.

El incumplimiento por su parte de las anteriores obligaciones dara lugar a la
persecucion legal de la compafiia Cerix® Corp, (Cerix Wood Specialists) y a la
ejecucion de las prendas en garantia y todas las consecuencias juridicas previstas en
los mencionados compromisos o las consecuencias juridicas adicionales que
legalmente procedan en Derecho, razon por la cual la Compafiia se reserva
expresamente las acciones que, en tal sentido, le pudieran corresponder ante
cualquier orden de la jurisdiccion.

Sin otro particular, se aprovecha la ocasion para saludarle atentamente.

Fdo.: fru = Fo eros Das

Hugo Afidrade Vv on
Presidente Ejecutivo Gerente General
GURIT BALSAFLEX CIA LTDA. GURIT BALSAFLEX CIA LTDA.
